USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOCH#:

DATE FILED: _(/22/4@

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
JAMIK BANKS, : Case No. 18-cv-11220 (ALC-OTW)
Plaintiff, :
-against- : ORDER
TINA PINNOCK P/K/A HOODCELEBRITYY, :
SONY MUSIC ENTERTAINMENT,
KSR GROUP, LLC
Defendants.
.

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of Plaintiff's letter requesting an extension of time to file his motion
to dismiss Defendants’ counterclaims. Plaintiff is hereby GRANTED leave to file his motion

papers in accordance with the following revised briefing schedule:

Plaintiff?s Motion to Dismiss: December 13, 2019
Defendants’ Opposition Papers: January 7, 2020
Plaintiff?s Reply Papers: January 21, 2020
SO ORDERED.

 

Dated: November 27, 2019 |
New York, New York / ce yi

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
